Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
2. 	Claim 5 is objected, as claim 5 is depending from claims 1 to 4. The Examiner suggests that Applicant amends claim 5 to depend from only one claim. 

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claim 1 is rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Tai et al. (US 2015/0371929 A1).
Regarding claim 1, Tai teaches a packaging structure for a retinal prosthesis implanted chip ([abstract]), comprising: 
a stimulation electrode component (the stimulation electrode component 1400 comprises stimulating electrodes 1440 / 1441 [0109, 0111, FIG. 14]), wherein the stimulation electrode component comprises a glass substrate (the entire stimulation component 1400 comprising the stimulating electrodes 1440 / 1441 is coated with the paraylene-C or glass substrate, except for output electrode array 1410 / 1415 [0057-0058, 0109, 0111]), wherein a plurality of stimulation electrodes and a pad structure for establishing signal connection with the outside provided on the glass substrate (multi-. 

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. 
Regarding claim 2, Tai teaches the packaging structure for the retinal prosthesis chip according to claim 1, wherein the stimulation electrode component comprises stimulation portions for stimulating the retina (the electrode array comprises stimulation chips 220 and/or stimulation electrodes 230 / 1440 / 1441 that are fixated at a retinal track 235 [0004, 0070, 0072, 0111]); and 
 the metal feedthrough structure on the packaging cover is provided 20on the top of the packaging cover, penetrates the glass from top to bottom (the metal feedthroughs 1745 penetrate through the package cover or carrier 1700 which allows for the insertion of wires 1725 [0123, 0126, FIG. 17]. As stated previously, the package cover or carrier can be made of glass [0058]). 

The Examiner respectfully submits, as Tai teaches the use of stimulation portions (stimulation chips 220 and/or stimulation electrodes 230 / 1440 / 1441 [0004, 0070, 0072, 0111]) and a pad located on a glass substrate (multi-channel bonding pads are physically connected to the paralyene-C or glass substrate using power and data coils [0057-0058, 0072]), configuring the pad on the opposite side of the stimulation portions would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
Tai does not explicitly teach the metal feedthrough to be aligned with the pad structure. 
However, the Examiner respectfully submits, as Tai teaches the use of a metal feedthrough (metal feedthroughs 1745 for the wires 1725 [0123, 0126, FIG. 17]) and a pad structure (multi-channel bonding pads [0072, 0082]), configuring the metal feedthrough to be aligned with the pad structure would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 3, Tai teaches the packaging structure for the retinal prosthesis implanted chip according to claim 1, wherein there are a plurality of pad structures ([0072, 0082]). 
Tai does not explicitly teach a plurality of metal feedthrough structures. 
. 

7. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. in view of Taylor et al. (US 2009/0321107 A1). 
Regarding claim 4, Tai teaches the packaging structure for the retinal prosthesis implanted chip according to claim 1. Tai does not wherein the thermal expansion coefficient of the packaging cover matches the thermal expansion coefficient of the metal feedthrough structure therein.
The prior art by Taylor is analogous to Tai, as they both teach implantable 
devices comprising feedthrough assemblies ([abstract, 0002]). Similar to Tai, Taylor also teaches a packaging cover or housing 111 that is made of glass ([0031]).  
	Taylor teaches wherein the thermal expansion coefficient of the packaging cover matches the thermal expansion coefficient of the metal feedthrough structure therein (the glass housing or packaging cover 111 has a coefficient thermal expansion that is equivalent to the feedthrough 110 [0031, FIG. 2]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Tai’s packaging cover to have a coefficient thermal expansion that matches the coefficient thermal expansion of the metal feedthrough, as taught by Taylor. The advantage of such composition will reduce . 

8. 	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. in view of Taylor et al., further in view of Yamazaki et al. (US 2011/0114840 A1). 
	Regarding claim 5, Tai in view of Taylor suggests the packaging structure for the retinal prosthesis implanted chip according to claims 1 to 4.  Tai does not explicitly teach wherein the metal feedthrough structure on the glass cover and the pad structure on the glass substrate are connected by means of Au-Au bonding or tin welding.
	The prior art by Yamazaki is analogous to Tai, as they both teach the process of constructing a packaging that encapsulates electrical components ([abstract, 0002]). 
	Yamazaki teaches the process of joining structures by means of Au-Au bonding ([0148-0149]). However, Yamazaki does not explicitly teach wherein the metal feedthrough structure on the glass cover and the pad structure on the glass substrate are connected by means of Au-Au bonding. 
	The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to utilize Yamazaki’s known technique of Au-Au bonding to connect the metal feedthrough structure on the glass cover and the pad structure on the glass substrate. The advantage of such modification will provide a durable seal to the packaging through thermal compression bonding (Au-Au bonding is performed through thermal compression bonding [0148-0149]). 
	Regarding claim 6, Tai in view of Taylor and Yamazaki suggests the packaging structure for the retinal prosthesis implanted chip according to claim 5. Tai teaches the 
	Tai, Taylor, and Yamazaki do not explicitly teach wherein 35the glass cover and the glass substrate are sealed together by means of laser welding. 
	The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to utilize Tai’s known technique of laser welding to seal the glass cover and the glass substrate together. The advantage of such modification would provide a hermetical seal between the glass cover and the glass substrate. Furthermore, this would prevent any dislodgement or disconnection between the glass cover and the glass substrate. 

9. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. in view of Kim et al. (US 2007/0290308 A1) and Yamazaki et al. 
	Regarding claim 7, Tai teaches the packaging structure for the retinal prosthesis implanted chip according to claim 1. Tai does not explicitly teach wherein a UBM layer is deposited on a contact surface of the package cover and the glass substrate, a UBM layer is also deposited on a contact portion of a peripheral of the 5glass substrate and the glass cover, and a UBM layer is also deposited on a contact portion of the metal feedthrough structure and the pad structure, wherein the glass cover and the periphery of the glass substrate are connected by means of Au-Au bonding, and the metal feedthrough structure on the glass cover and the pad structure on the glass substrate are also connected by means of Au-Au bonding.

	Kim teaches a UBM layer that can be formed or deposited on a structure ([0057]). However, Kim does not explicitly teach wherein a UBM layer is deposited on a contact surface of the package cover and the glass substrate, a UBM layer is also deposited on a contact portion of a peripheral of the 5glass substrate and the glass cover, and a UBM layer is also deposited on a contact portion of the metal feedthrough structure and the pad structure,
	The Examiner respectfully submits that Tai teaches the use of a glass package cover ([0058]), glass substrate ([0057-0058]), metal feedthrough ([0123, 0126]), and pad ([0072, 0082]). Meanwhile, Kim teaches the use of UBM layer formed on a packaging structure ([0057]). Therefore, configuring the exact number and arrangement of UBM layers on the recited elements would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Yamazaki teaches the process of joining structures by means of Au-Au bonding ([0148-0149]). However, Yamazaki does not explicitly teach wherein the glass cover and the periphery of the glass substrate are connected by means of Au-Au bonding, and the metal feedthrough structure on the glass cover and the pad structure on the glass substrate are also connected by means of Au-Au bonding.
The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to utilize Yamazaki’s known technique of Au-Au bonding to known technique of Au-Au bonding to connect the recited elements. The advantage 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Tai’s packaging structure with the UBM layers, as taught by Kim. The advantage of such modification will help create or enhance bonds between the packing structures (see paragraph [0057] by Kim). Furthermore, it would have been obvious to modify Tai’s packing structure to comprise Au-Au bonding, as taught by Yamazaki. The advantage of such modification would provide a durable seal to the packaging structure through thermal compression bonding (see paragraph [0148-0149] by Yamazaki). 

10. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. in view of Shah et al. (US 2016/0030753 A1). 
Regarding claim 8, Tai teaches the packaging structure for the retinal prosthesis implanted chip according to claim 1. Tai does not explicitly teach wherein the pad structure and the metal feedthrough structure are connected through a signal connecting wire.  
The prior art by Shah is analogous to Tai, as they both teach packaging structures for retinal prosthesis ([0016]). 
Shah teaches wherein the pad structure and the metal feedthrough structure are connected through a signal connecting wire (the hermetic feedthrough substrates interconnect wires or “wire-bonds” to the metal pads [0024, 0026, 0032]). 
. 

Allowable Subject Matter
11. 	Claims 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record suggests the packaging structure, but does not suggest the exact order of steps to form the packaging structure. The following description shows that the prior art fails to suggest the method steps in the same order recited by Applicant. 
Tai (US 2015/0371929) teaches a packaging method for the retinal prosthesis implanted chip ([abstract]), comprising
providing a metal underlayer and processing the metal underlayer to form a stimulation electrode component with a glass substrate (the entire stimulation component 1400 comprising the stimulating electrodes 1440 / 1441 is coated with the paraylene-C or glass substrate, except for output electrode array 1410 / 1415 [0057-0058, 0109, 0111]. Specifically, a metal can be deposited on the bottom of the paralyene-C or glass substrate [0008, 0010, 0057-0058]), processing the stimulation electrode component to form a plurality of stimulation electrodes and a pad structure to realize the signal connection (the bonding pad and the electrode array 1410 / 1415 / 
forming a glass cover with a metal feedthrough structure by processing (the metal feedthroughs 1745 penetrate through the package cover or carrier 1700 which allows for the insertion of wires 1725 [0123, 0126, FIG. 17]. The package cover or carrier can be made of glass [0058]); and 
covering the glass substrate with the glass cover (the glass carrier covers the glass substrate [0058-0059, 0065]).
Tai teaches the process of welding ([0125]), but does not explicitly teach wherein the ASIC chip is welded onto the stimulation electrode component. 
The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to utilize Tai’s known technique of laser welding to seal the ASIC chip to the stimulation electrode component. The advantage of such modification would provide a hermetical seal between the ASIC chip and the stimulation electrode component. Furthermore, this would prevent any dislodgement or disconnection between the ASIC chip and stimulation electrode component. 
Tai does not explicitly teach aligning the feedthrough structure on the glass cover with the pad structure on the glass substrate and realizing the connection therebetween. 
The Examiner respectfully submits, as Tai teaches a feedthrough structure ([0123, 0126]) and a pad structure ([0072]), configuring the metal feedthrough to be 
Although Tai teaches sealing techniques for packaging ([0125]), Tai does not explicitly teach sealing the periphery of the glass cover and the glass substrate to realize the 25connection and packaging of the glass cover and the glass substrate. 
The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to utilize Tai’s known sealing techniques to seal the periphery of the glass cover and the glass substrate to realize the 25connection and packaging of the glass cover and the glass substrate. The advantage of such modification would provide a hermetical seal between the periphery of the glass cover and the glass substrate. Furthermore, this would prevent any dislodgement or disconnection between the periphery of the glass cover and the glass substrate. 
Shah (US 2016/0030753 A1) teaches wherein the connection is realized between the feedthrough structure and the pad structure (the hermetic feedthrough substrates interconnects wires or “wire-bonds” to the metal pads [0024, 0026, 0032]). 
The prior art of record does not disclose any embodiment that prepares the packaging elements in the same step order as recited by Applicant. The Examiner further submits that it would not have been obvious to a person having ordinary skill in the art to rely on the various embodiments and/or modifications of the embodiments shown above to suggest the specific steps as recited. Specifically, the prior art does not give directions to a skilled artisan to perform the same steps that are presented by Applicant.  

Claims 10-14 are considered allowable, as claims 10-14 depend from claim 9.

Statement on Communication via Internet
12. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792